EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of December 31, 2008, is
made among First National Bancshares, Inc., a South Carolina corporation (the
“Company”), its wholly owned subsidiary, First National Bank of the South, a
national bank (the “Bank”), and Jerry L. Calvert, an individual resident of
South Carolina (the “Executive”).  The Company and the Bank are referred to
collectively as the “Employer.”
 
The Employer recognizes the Executive's contribution to the growth and success
of the Employer and has previously entered into an Employment Agreement with
Executive as of September 10, 2004, which Employer and Employer now desire to
restate principally to reflect changes in tax laws.  The Executive is willing to
continue to serve the Employer on the terms and conditions herein
provided.  Certain terms used in this Agreement are defined in Section 17
hereof.
 
In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.           Employment.  The Employer shall employ the Executive, and the
Executive shall serve the Employer, as President and Chief Executive Officer of
the Bank and the Company upon the terms and conditions set forth herein.  The
Executive shall also serve on the Board of Directors of the Company and the
Bank.  The Executive shall have such authority and responsibilities consistent
with his position as are set forth in the Company's or the Bank's Bylaws or
assigned by the Company's or the Bank's Board of Directors (the “Board”) from
time to time.  The Executive shall devote his full business time, attention,
skill and efforts to the performance of his duties hereunder, except during
periods of illness or periods of vacation and leaves of absence consistent with
Bank policy.  The Executive may devote reasonable periods to service as a
director or advisor to other organizations, to charitable and community
activities, and to managing his personal investments, provided that such
activities do not materially interfere with the performance of his duties
hereunder and are not in conflict or competitive with, or adverse to, the
interests of the Company or the Bank.
 
2.           Term.  Unless earlier terminated as provided herein, the
Executive's employment under this Agreement shall commence on the date hereof
and be for a term (the “Term”) of three years.  At the end of each year of the
Term, the Term shall be extended for an additional year so that the remaining
term shall continue to be three years; provided that the Executive or the
Employer may at any time, by written notice, fix the Term to a finite term of
three years commencing with the year of the notice.  Notwithstanding the
foregoing, the Term of employment hereunder will end on the date that the
Executive attains the retirement age, if any, specified in the Bylaws of the
Bank for directors of the Bank.
 
3.      Compensation and Benefits.
 
(a)           Executive's base salary is $286,000, plus his medical insurance
premium.   The Board (or an appropriate committee of the Board) shall review the
Executive's salary at least annually and may increase, but cannot decrease, the
Executive's salary if it determines in its sole discretion that an increase is
appropriate.  The salary shall be payable in accordance with the Employer’s
normal payroll practices, which shall mean no less frequently than monthly.
 
1

--------------------------------------------------------------------------------


 
(b)           The Executive will be eligible to receive an annual cash bonus of
up to 50% of his base salary based on the accomplishment of performance goals
established in advance each year by the Board of Directors.  Any bonus payment
made pursuant to this Section 3(b) shall be made the earlier of (i) seventy days
after the previous year end or (ii) the first pay period following the
Employer's press release announcing its previous year's financial performance.
 
(c)           The Executive shall participate in the Employer's long-term equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan adopted by the
Employer.  Nothing herein shall be deemed to preclude the granting to the
Executive of warrants or options under a director option plan in addition to the
options granted hereunder.  Any options or similar awards shall be issued to
Executive (i) at an exercise price of not less than the stock's current fair
market value as of the date of grant and (ii) the number of shares subject to
such grant shall be fixed on the date of grant.
 
(d)           The Executive shall participate in all retirement, welfare and
other benefit plans or programs of the Employer now or hereafter applicable
generally to employees of the Employer or to a class of employees that includes
senior executives of the Employer.
 
(e)           The Employer shall provide the Executive with a term life
insurance policy providing for death benefits totaling $500,000 payable to the
Executive's spouse and heirs (and may provide for additional death benefits of
up to $500,000 payable to the Employer), and the Executive shall cooperate with
the Employer in the securing and maintenance of such policy.  The Employer shall
also pay for an accident liability policy on the Executive totaling $1,000,000
to protect the Employer from damages or lawsuits resulting from injuries to
third parties caused by the Executive. In addition, the Employer shall provide a
separate disability policy for the Executive with terms acceptable to the Board
and the Executive.  The Employer shall require and pay the cost of an annual
physical for the Executive.


(f)             The Employer shall provide Executive with either an automobile
owned or leased by the Employer of a make and model appropriate to the
Executive's status, or a monthly automobile allowance, which shall be paid no
less frequently than monthly.  The Employer shall provide for reasonable
expenses associated with the automobile, including, but not limited to
insurance, taxes, etc.  The Employer shall reimburse Executive for such expenses
no later than the last day of the calendar year following the calendar year in
which the expense was incurred.
 
(g)           The Employer shall pay on a monthly basis Executive’s membership
dues pertaining to an area country club and The Piedmont Club for so long as the
Executive remains the President and Chief Executive Officer of the Company or
the Bank and this Agreement remains in force.
 
2

--------------------------------------------------------------------------------


 
(h)           The Employer shall reimburse the Executive for reasonable travel
and other business development expenses related to the Executive's duties which
are incurred and accounted for in accordance with the normal practices of the
Employer.  The expenses described in this Section 3(h) must be incurred by the
Executive during the term of this Agreement to be eligible for
reimbursement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the calendar year following the calendar year in which the expense was
incurred, nor shall the amount of reimbursable expenses incurred in one taxable
year affect the expenses eligible for reimbursement in any other taxable year.
 
 
4.
Termination.

 
(a)           The Executive's employment under this Agreement may be terminated
prior to the end of the Term only as provided in this Section 4.
 
(b)           The Agreement will be terminated upon the death of the
Executive.  In this event, the Employer shall pay the Executive's estate any
sums due him as base salary and/or reimbursement of expenses through the end of
the month during which death occurred in accordance with the Employer’s normal
payroll practices, which shall mean no less frequently than monthly. The
Employer shall also pay the Executive's estate any bonus earned or accrued
through the date of death (including any amounts awarded for previous years but
which were not yet vested).  Any bonus for previous years which was not yet paid
will be paid pursuant to the terms as set forth in Section 3(b).  Any bonus that
is earned in the year of death will be paid on the earlier of (i) seventy days
after the year end in which the Executive died or (ii) the first pay period
following the Employer's press release announcing its financial performance for
the year in which the Executive died.  To the extent that the bonus is
performance-based, the amount of the bonus will be calculated by taking into
account the performance of the Company for the entire year and prorated through
the date of Executive's death.
 
(c)           The Employer may terminate the Executive's employment upon the
Disability of the Executive for a period of 180 days.  During the period of any
Disability leading up to the Executive’s Termination of Employment under this
provision, the Employer shall continue to pay the Executive his full base salary
at the rate then in effect and all perquisites and other benefits (other than
any bonus) in accordance with the Employer's normal payroll schedule (and in no
event less frequently than monthly) until the Executive becomes eligible for
benefits under any long-term disability plan or insurance program maintained by
the Employer, provided that the amount of any such payments to the Executive
shall be reduced by the sum of the amounts, if any, payable to the Executive for
the same period under any other disability benefit or pension plan covering the
Executive.  Furthermore, the Employer shall pay the Executive any bonus earned
or accrued through the date of Disability (including any amounts awarded for
previous years but which were not yet vested).  Any bonus for previous years
which was not yet paid will be paid pursuant to the terms as set forth in
Section 3(b).  Any bonus that is earned in the year of Disability will be paid
on the earlier of (i) seventy days after the year end in which Executive became
Disabled or (ii) the first pay period following the Employer's press release
announcing its financial performance for the year in which the Executive became
Disabled.  Nothing herein shall prohibit the Employer from hiring an acting
president or chief executive officer prior to the expiration of this 180-day
period.
 
3

--------------------------------------------------------------------------------


 
(d)           The Employer may terminate the Executive's employment for Cause
upon delivery of a Notice of Termination to the Executive.  If the Executive's
employment is terminated for Cause under this provision, the Executive shall
receive only any sums due him as base salary and/or reimbursement of expenses
through the date of termination, which shall be paid in accordance with the
Employer’s normal payroll practices, which shall mean no less frequently than
monthly.
 
(e)           The Employer may terminate the Executive's employment without
Cause upon delivery of a Notice of Termination to the Executive.  If the
Executive's employment is terminated without Cause under this provision, subject
to the possibility of a six-month delay described below in this Section 4(e),
beginning on the first day of the month following the date of the Executive's
termination, and continuing on the first day of the month for the next 23
months, the Employer shall pay to the Executive severance compensation in an
amount equal to 100% of his then current monthly base salary.  Employer shall
also pay the Executive any bonus earned or accrued through the date of
termination (including any amounts awarded for previous years but which were not
yet vested).  Any bonus for previous years which was not yet paid will be paid
pursuant to the terms as set forth in Section 3(b). Any bonus that is earned in
the year of the Executive's termination will be paid on the earlier of (i)
seventy days after the date of Executive's termination or (ii) the first pay
period following the Employer's press release announcing its financial
performance for the year of the Executive's termination.  In addition, for a
period of 24 months following termination, the Employer shall at its expense
continue on behalf of the Executive and his dependents and beneficiaries the
life insurance, disability, medical, dental, and hospitalization benefits
provided (x) to the Executive at any time during the 90-day period prior to the
termination hereunder or (y) to other similarly situated executives who continue
in the employ of the Employer. Such coverage and benefits (including deductibles
and costs) shall be no less favorable to the Executive and his dependents and
beneficiaries than the most favorable of such coverages and benefits referred to
above.  The Employer's obligation hereunder with respect to the foregoing
benefits shall be limited to the extent that the Executive obtains any such
benefits pursuant to a subsequent employer's benefit plans, in which case the
Employer may reduce the coverage of any benefits it is required to provide the
Executive hereunder as long as the aggregate coverages and benefits of the
combined benefit plans is no less favorable to the Executive than the coverages
and benefits required to be provided hereunder.  If when the Executive's
employment terminates he is a specified employee within the meaning of Section
409A of the Code, and if the benefits under this Section 4(e) would be
considered deferred compensation under Section 409A, and finally if an exemption
from the six-month delay requirement of Section 409A(a)(2)(B)(i) is not
available, the following benefits under this Section 4(e) shall be paid to the
Executive as follows: severance compensation in an amount equal to 7 times his
then current monthly base salary, any bonus for previous years which was not yet
paid will be paid in a single lump sum on the date that is six months and one
day following date of Executive's termination; thereafter on the first day of
the month for the next 17 months, the Employer shall pay to the Executive
severance compensation in an amount equal to 100% of his then current monthly
base salary.  Any bonus that is earned in the year of the Executive's
termination will be paid pursuant to the terms as set forth above.  This
provision shall not be interpreted so as to limit any benefits to which the
Executive or his dependents or beneficiaries may be entitled under any of the
Employer's employee benefit plans, programs, or practices following the
Executive's Termination of Employment, including, without limitation, retiree
medical and life insurance benefits.
 
4

--------------------------------------------------------------------------------


 
(f)           The Executive may terminate his employment at any time by
delivering a Notice of Termination at least 30 days prior to the Executive’s
date of termination.  If the Executive terminates his employment under this
provision, the Executive shall receive any sums due him as base salary and/or
reimbursement of expenses through the date of such termination, which shall be
paid in accordance with the Employer’s normal payroll practices, which shall
mean no less frequently than monthly.
 
(g)           The Executive may terminate this Agreement for Good Reason upon
delivery of a Notice of Termination to the Employer within a 90-day period
beginning on the 30th day after the occurrence of a Change in Control or within
a 90-day period beginning on the one year anniversary of the occurrence of a
Change in Control.  If the Executive's employment is terminated by the Executive
pursuant to this provision, in addition to other rights and remedies available
in law or equity, the Executive shall be entitled to the following:
 
(i)           the Employer shall pay the Executive in cash within 15 days of the
date of termination severance compensation in cash in an amount equal to his
then current monthly base salary multiplied by 36. The Employer shall also pay
the Executive any bonus earned or accrued through the date of termination
(including any amounts awarded for previous years but which were not yet
vested).  Any bonus for previous years which was not yet paid will be paid
pursuant to the terms as set forth in Section 3(b).  Any bonus that is earned in
the year of the Executive's termination will be paid on the earlier of (i) the
date that is six months and one day following date of the Executive's
termination or (ii) the first pay period following the Employer's press release
announcing its financial performance for the year of the Executive's
termination;


(ii)           for a period of 36 months, the Employer shall at its expense
continue on behalf of the Executive and his dependents and beneficiaries the
life insurance, disability, medical, dental, and hospitalization benefits
provided (x) to the Executive at any time during the 90-day period prior to the
Change in Control or at any time thereafter or (y) to other similarly situated
executives who continue in the employ of the Employer.  Such coverage and
benefits (including deductibles and costs) shall be no less favorable to the
Executive and his dependents and beneficiaries than the most favorable of such
coverages and benefits referred to above.  The Employer's obligation hereunder
with respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer's benefit
plans, in which case the Employer may reduce the coverage of any benefits it is
required to provide the Executive hereunder as long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Executive
than the coverages and benefits required to be provided hereunder.  This
subsection (ii) shall not be interpreted so as to limit any benefits to which
the Executive or his dependents or beneficiaries may be entitled under any of
the Employer's employee benefit plans, programs, or practices following the
Executive's Termination of Employment, including, without limitation, retiree
medical and life insurance benefits; and
 
5

--------------------------------------------------------------------------------




(iii)           the restrictions on any outstanding incentive awards (including
restricted stock) granted to the Executive under the Company's or the Bank’s
long-term equity incentive program or any other incentive plan or arrangement
shall lapse and such awards shall become 100% vested, all stock options and
stock appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, all performance units granted to the
Executive shall become 100% vested, and the restrictive covenants contained in
Section 9 shall not apply to the Executive.


 (h)           With the exceptions of the provisions of this Section 4, and the
express terms of any benefit plan under which the Executive is a participant, it
is agreed that, upon Executive's Termination of Employment, the Employer shall
have no obligation to the Executive for, and the Executive waives and
relinquishes, any further compensation or benefits (exclusive of COBRA
benefits).  Unless otherwise stated in this Section 4, the effect of termination
on any outstanding incentive awards, stock options, stock appreciation rights,
performance units, or other incentives shall be governed by the terms of the
applicable benefit or incentive plan and/or the agreements governing such
incentives.  At the time of termination of employment, the Employer and the
Executive shall enter into a mutually satisfactory form of release acknowledging
such remaining obligations and discharging both parties, as well as the
Employer's officers, directors and employees with respect to their actions for
or on behalf of the Employer, from any other claims or obligations arising out
of or in connection with the Executive's employment by the Employer, including
the circumstances of such termination.
 
(i)           In the event that the Executive's employment is terminated for any
reason, the Executive shall tender his resignation as a director of the Company
and the Bank and effective as of the date of termination.
 
(j)           In the event that the Executive's employment is terminated for any
reason prior to a Change in Control, the Employer shall have the right of first
refusal during the twelve-month period following the date of termination to
repurchase any or all shares of common stock then held by the Executive. The
Employer may assign this right to one or more other persons.  Executive agrees
not to sell or convey his shares or any portion thereof without notice to
Employer of Executive's intention to do so. To that end, Executive shall not
sell or convey said shares except by binding written agreement, which agreement
shall be expressly subject to Employer's rights under this option of first
refusal. Executive shall notify Employer in writing of such proposed conveyance
or sale and shall furnish Employer with a true and correct copy of the aforesaid
written agreement. Thereafter, Employer shall have the option for a period of
fifteen (15) days from the date of receipt of such notice and copy, during which
Employer may determine and notify Executive whether Employer desires to purchase
the shares for the same price and on the same terms as set forth in said written
agreement. If Employer exercises the option granted herein, Executive shall
transfer to Employer said shares in accordance with the terms of said written
agreement and upon such delivery, Employer shall pay to Executive the purchase
money called for in the written agreement. If Employer fails to exercise the
option to purchase, Executive shall be at liberty to conclude the sale or
conveyance of said shares only at the exact price and terms submitted to
Employer. Any failure to consummate the sale on the exact terms and conditions
within a reasonable time after Employer's notification of its intent not to
exercise its rights hereunder shall cause the provisions of this option of first
refusal to remain in full force and effect and fully applicable to any
subsequent conveyances or sales.
 
6

--------------------------------------------------------------------------------


 
(k)           The parties intend that the severance payments and other
compensation provided for herein are reasonable compensation for the Executive's
services to the Employer and shall not constitute “excess parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986 and any
regulations thereunder.  In the event that the Employer's independent
accountants acting as auditors for the Employer on the date of a Change in
Control determine that the payments provided for herein constitute “excess
parachute payments,” then the compensation payable hereunder shall be reduced to
an amount the value of which is $1.00 less than the maximum amount that could be
paid to the Executive without the compensation being treated as “excess
parachute payments” under Section 280G.  The allocations of the reduction
required hereby among the termination benefits payable to the Executive shall be
determined by the Executive.
 
5.           Ownership of Work Product.  The Employer shall own all Work Product
arising during the course of the Executive's employment (prior, present or
future).  For purposes hereof, “Work Product” shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology or other work product that relates to the
Employer, its business or its customers and that Executive conceives, develops,
or delivers to the Employer at any time during his employment, during or outside
normal working hours, in or away from the facilities of the Employer, and
whether or not requested by the Employer.  If the Work Product contains any
materials, programming or intellectual property rights that the Executive
conceived or developed prior to, and independent of, the Executive's work for
the Employer, the Executive agrees to point out the pre-existing items to the
Employer and the Executive grants the Employer a worldwide, unrestricted,
royalty-free right, including the right to sublicense such items.  The Executive
agrees to take such actions and execute such further acknowledgments and
assignments as the Employer may reasonably request to give effect to this
provision.


6.           Protection of Trade Secrets.  The Executive agrees to maintain in
strict confidence and, except as necessary to perform his duties for the
Employer, the Executive agrees not to use or disclose any Trade Secrets of the
Employer during or after his employment.  “Trade Secret” means information,
including a formula, pattern, compilation, program, device, method, technique,
process, drawing, cost data or customer list, that: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.


7.           Protection of Other Confidential Information. In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform his duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer during his employment and for a period of
36 months following termination of the Executive's employment.  “Confidential
Business Information” shall mean any internal, non-public information (other
than Trade Secrets already addressed above) concerning the Employer's financial
position and results of operations (including revenues, assets, net income,
etc.); annual and long-range business plans; product or service plans; marketing
plans and methods; training, educational and administrative manuals; customer
and supplier information and purchase histories; and employee lists.  The
provisions of Sections 6 and 7 above shall also apply to protect Trade Secrets
and Confidential Business Information of third parties provided to the Employer
under an obligation of secrecy.
 
7

--------------------------------------------------------------------------------




8.           Return of Materials.  The Executive shall surrender to the
Employer, promptly upon its request and in any event upon termination of the
Executive's employment, all media, documents, notebooks, computer programs,
handbooks, data files, models, samples, price lists, drawings, customer lists,
prospect data, or other material of any nature whatsoever (in tangible or
electronic form) in the Executive's possession or control, including all copies
thereof, relating to the Employer, its business, or its customers.  Upon the
request of the Employer, Executive shall certify in writing compliance with the
foregoing requirement.


9.           Restrictive Covenants.


(a)           No Solicitation of Customers.  During the Executive's employment
with the Employer, and for a period of 12 months thereafter, or during any
period the Employer is paying Executive severance under Section 4 if longer than
12 months, the Executive shall not (except on behalf of or with the prior
written consent of the Employer), either directly or indirectly, on the
Executive's own behalf or in the service or on behalf of others, (A) solicit,
divert, or appropriate to or for a Competing Business, or (B) attempt to
solicit, divert, or appropriate to or for a Competing Business, any person or
entity that is or was a customer of the Employer or any of its Affiliates on the
date of termination and is located in the Territory and with whom the Executive
has had material contact.


(b)           No Recruitment of Personnel.  During the Executive's employment
with the Employer, and for a period of 12 months thereafter, or during any
period the Employer is paying Executive severance under Section 4 if longer than
12 months, the Executive shall not, either directly or indirectly, on the
Executive's own behalf or in the service or on behalf of others, (A) solicit,
divert, or hire away, or (B) attempt to solicit, divert, or hire away, to any
Competing Business located in the Territory, any employee of or consultant to
the Employer or any of its Affiliates engaged or experienced in the Business,
regardless of whether the employee or consultant is full-time or temporary, the
employment or engagement is pursuant to written agreement, or the employment is
for a determined period or is at will.


(c)           Non-Competition Agreement. During the Executive's employment with
the Employer, and for a period of 12 months thereafter, or during any period the
Employer is paying Executive severance under section 4 if longer than 12 months,
the Executive shall not (without the prior written consent of the Employer)
compete with the Employer or any of its Affiliates by, directly or indirectly,
forming, serving as an organizer, director or officer of, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company therefor if such depository institution
or holding company has one or more offices or branches located in the
Territory.  Notwithstanding the foregoing, the Executive may serve as an officer
of or consultant to a depository institution or holding company therefor even
though such institution operates one or more offices or branches in the
Territory, if the Executive's employment does not directly involve, in whole or
in part, the depository financial institution's or holding company's operations
in the Territory.
 
8

--------------------------------------------------------------------------------




10.           Independent Provisions.  The provisions in each of the above
Sections 9(a), 9(b), and 9(c) are independent, and the unenforceability of any
one provision shall not affect the enforceability of any other provision.


11.           Successors; Binding Agreement. The rights and obligations of this
Agreement shall bind and inure to the benefit of the surviving corporation in
any merger or consolidation in which the Employer is a party, or any assignee of
all or substantially all of the Employer's business and properties.  The
Executive's rights and obligations under this Agreement may not be assigned by
him, except that his right to receive accrued but unpaid compensation,
unreimbursed expenses and other rights, if any, provided under this Agreement
which survive termination of this Agreement shall pass after death to the
personal representatives of his estate.


12.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the Employer with
a copy to the Secretary of the Employer.  All notices and communications shall
be deemed to have been received on the date of delivery thereof.


13.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of South Carolina without
giving effect to the conflict of laws principles thereof.  Any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in State of South Carolina.


14.           Non-Waiver.  Failure of the Employer to enforce any of the
provisions of this Agreement or any rights with respect thereto shall in no way
be considered to be a waiver of such provisions or rights, or in any way affect
the validity of this Agreement.


15.           Enforcement.  The Executive agrees that in the event of any breach
or threatened breach by the Executive of any covenant contained in Section 9(a),
9(b), or 9(c) hereof, the resulting injuries to the Employer would be difficult
or impossible to estimate accurately, even though irreparable injury or damages
would certainly result.  Accordingly, an award of legal damages, if without
other relief, would be inadequate to protect the Employer.  The Executive,
therefore, agrees that in the event of any such breach, the Employer shall be
entitled to obtain from a court of competent jurisdiction an injunction to
restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief.  Should
the Employer have cause to seek such relief, no bond shall be required from the
Employer, and the Executive shall pay all attorney's fees and court costs which
the Employer may incur to the extent the Employer prevails in its enforcement
action.
 
9

--------------------------------------------------------------------------------




16.           Saving Clause.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision or clause of this Agreement, or portion thereof, shall be held by any
court or other tribunal of competent jurisdiction to be illegal, void, or
unenforceable in such jurisdiction, the remainder of such provision shall not be
thereby affected and shall be given full effect, without regard to the invalid
portion.  It is the intention of the parties that, if any court construes any
provision or clause of this Agreement, or any portion thereof, to be illegal,
void, or unenforceable because of the duration of such provision or the area or
matter covered thereby, such court shall reduce the duration, area, or matter of
such provision, and, in its reduced form, such provision shall then be
enforceable and shall be enforced. The Executive and the Employer hereby agree
that they will negotiate in good faith to amend this Agreement from time to time
to modify the terms of Sections 9(a), 9(b), and 9(c), the definition of the term
“Territory,” and the definition of the term “Business,” to reflect changes in
the Employer's business and affairs so that the scope of the limitations placed
on the Executive's activities by Section 9 accomplishes the parties' intent in
relation to the then current facts and circumstances.  Any such amendment shall
be effective only when completed in writing and signed by the Executive and the
Employer.


17.           Certain Definitions.


(a)           “Affiliate” shall mean any business entity controlled by,
controlling or under common control with the Employer.


                               (b)    “Business” shall mean the operation of a
depository financial institution, including, without limitation, the
solicitation and acceptance of deposits of money and commercial paper, the
solicitation and funding of loans and the provision of other banking services,
and any other related business engaged in by the Employer or any of its
Affiliates as of the date of termination.


(c)           “Cause” shall consist of any of (A) the commission by the
Executive of a willful act (including, without limitation, a dishonest or
fraudulent act) or a grossly negligent act, or the willful or grossly negligent
omission to act by the Executive, which is intended to cause, causes or is
reasonably likely to cause material harm to the Employer (including harm to its
business reputation), (B) the indictment of the Executive for the commission or
perpetration by the Executive of any felony or any crime involving dishonesty,
moral turpitude or fraud, (C) the material breach by the Executive of this
Agreement that, if susceptible of cure, remains uncured ten days following
written notice to the Executive of such breach, (D) the receipt of any form of
notice, written or otherwise, that any regulatory agency having jurisdiction
over the Employer intends to institute any form of formal or informal (e.g., a
memorandum of understanding which relates to the Executive's performance)
regulatory action against the Executive or the Employer or the Employer
(provided that the Board of Directors determines in good faith, with the
Executive abstaining from participating in the consideration of and vote on the
matter, that the subject matter of such action involves acts or omissions by or
under the supervision of the Executive or that termination of the Executive
would materially advance the Employer's compliance with the purpose of the
action or would materially assist the Employer in avoiding or reducing the
restrictions or adverse effects to the Employer related to the regulatory
action, and provided further that, if the matters relating to the Executive’s
performance are susceptible of cure, such matters remain uncured to the
satisfaction of the regulatory agency 30 days following receipt of the notice
from the regulatory agency); (E) the exhibition by the Executive of a standard
of behavior within the scope of his employment that is materially disruptive to
the orderly conduct of the Employer's business operations (including, without
limitation, substance abuse or sexual misconduct) to a level which, in the Board
of Directors good faith and reasonable judgment, with the Executive abstaining
from participating in the consideration of and vote on the matter, is materially
detrimental to the Employer's best interest, that, if susceptible of cure
remains uncured ten days following written notice to the Executive of such
specific inappropriate behavior; or (F) the failure of the Executive to devote
his full business time and attention to his employment as provided under this
Agreement that, if susceptible of cure, remains uncured 30 days following
written notice to the Executive of such failure.
 
10

--------------------------------------------------------------------------------




(d)           “Change in Control” shall mean as defined by Treasury Regulation §
1.409A-3(i)(5).


(e)           “Competing Business” shall mean any business that, in whole or in
part, is the same or substantially the same as the Business.


(f)           "Disability" or "Disabled" shall mean as defined by Treasury
Regulation § 1.409A-3(i)(4).


(g)           “Good Reason” shall mean as defined by Treasury Regulation §
1.409A-1(n)(2).


(h)           “Territory” shall mean a radius of 40 miles from (i) the main
office of the Employer or (ii) any branch or loan production office of the
Employer.


(i)           “Notice of Termination” shall mean a written notice of termination
from the Employer or the Executive which specifies an effective date of
termination, indicates the specific termination provision in this Agreement
relied upon, and sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.


(j)           "Terminate," "terminated," "termination," or "Termination” of
Employment" shall mean separation from service as defined by Regulation
1.409A-1(h).


18.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.


19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
11

--------------------------------------------------------------------------------




20.   Compliance with Internal Revenue Code Section 409A.  The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of
1986.  If any provision of this Agreement does not satisfy the requirements of
section 409A, such provision shall nevertheless be applied in a manner
consistent with those requirements. If any provision of this Agreement would
subject the Executive to additional tax or interest under section 409A, the
Employer shall reform the provision.  However, the Employer shall maintain to
the maximum extent practicable the original intent of the applicable provision
without subjecting the Executive to additional tax or interest, and the Employer
shall not be required to incur any additional compensation expense as a result
of the reformed provision.  Notwithstanding any other provision in this
Agreement, if the Executive is determined by the Board, as of the date of
termination of employment with the Bank, to be a "specified employee," as such
term is defined in Treasury Regulation §1.409A-1(i), and if any benefits paid to
the Executive hereunder would be considered deferred compensation under Section
409A, and finally if an exemption from the six month delay requirement of
Section 409A(a)(2)(B)(i) is not available, then all severance payments and other
payment, except for other payments of base salary at the normal payroll
schedule, reimbursement of expenses, and other than as a result of death, that
would normally be paid within six months and one day from the date of
termination of employment shall be paid on the first day of the seventh month
following termination of employment.
 
 
 
 
 
12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
its seal to be affixed hereunto by its officers thereunto duly authorized, and
the Executive has signed and sealed this Agreement, effective as of the date
first above written.
 

     
FIRST NATIONAL BANCSHARES, INC.
 
ATTEST:
                 
 
   
By: /s/ C. Dan Adams
 
Witness
   
Title: Chairman
       

 

     
FIRST NATIONAL BANK OF THE SOUTH
 
ATTEST:
                 
 
   
By: /s/ C. Dan Adams
 
Witness
   
Title: Chairman
       

 

     
EXECUTIVE
           
 
    /s/ Jerry L. Calvert  
Witness
   
Jerry L. Calvert
       


13

--------------------------------------------------------------------------------





